Title: Testimonial for Charles Clay, [15 August 1779]
From: Jefferson, Thomas
To: 



Parish of Saint Anne. Albemarle.
[15 August 1779]

The reverend Charles Clay has been many years rector of this parish, and has been particularly known to me. During the whole course of that time his deportment has been exemplary as became a divine, and his attention to parochial duties unexceptionable. In the earliest stage of the present contest with Great Britain, while the clergy of the established church in general took the adverse side, or kept aloof from the cause of their country, he took a decided and active part with his countrymen, and has continued to prove his whiggism unequivocal, and his attachment to the American cause to be sincere and zealous. As he has some thought of leaving us, I feel myself obliged, in compliance with the common duty of bearing witness to the truth when called on, to give this testimonial of his merit, that it may not be altogether unknown to those with whom he may propose to take up his residence. Given under my hand this 15th. day of August 1779.

Th: Jefferson

